COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-15-00650-CR
Style:                    Michael James Guerra v. The State of Texas
Date motion filed*:       October 1, 2015
Type of motion:           Motion to Substitute Counsel
Party filing motion:      Appellant’s new lead counsel Brittany Carroll Lacayo
Document to be filed:     N/A

Is appeal accelerated?       No.

Ordered that motion is:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The motion to substitute counsel is granted, but construed as a notice of appearance
          and designation of new lead counsel because the former lead counsel signed the notice.
          See TEX. R. APP. P. 6.1(c), 6.5(d). The Clerk of this Court is directed to note Brittany
          Carroll Lacayo’s appearance as lead counsel for appellant. See id. 6.2. If counsel
          Crespin Michael Linton requests withdrawal, he must file a motion that complies with
          Rule 6.5(d).

Judge’s signature: /s/ Laura Carter Higley
                   

Date: October 6, 2015




November 7, 2008 Revision